Swe! em ear ut

UNITED STATES OF AMERICA, Plaintiff-Appellee, v. CORTEZ FISHER, Defendant-Appellant.
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
711 F.3d 460; 2013 U.S. App. LEXIS 6465
No. 11-6781
October 26, 2012, Argued
April 1, 2013, Decided

 

 

 

 

Editorial Information: Subsequent History

Amended by United States v. Fisher, 2013 U.S. App. LEXIS 6575 (4th Cir. Md., Apr. 1, 2013)
Editorial Information: Prior History

Appeal from the United States District Court for the District of Maryland, at Baltimore.
(1:07-cr-00518-JFM-1; 1:10-cv-00706-JFM). J. Frederick Motz, Senior District Judge.United States v.
Fisher, 2011 U.S. Dist. LEXIS 58574 (D. Md., May 27, 2011)

Disposition:
REVERSED.

Counsel ARGUED: Marta Kahn, Baltimore, Maryland, for Appellant.
Philip S. Jackson, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.
ON BRIEF: Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellee.
Judges: Before AGEE, WYNN, and FLOYD, Circuit Judges. Judge Wynn wrote the majority opinion, in
which Judge Floyd joined. Judge Agree wrote a dissenting opinion.

CASE SUMMARY

PROCEDURAL POSTURE: Defendant plead guilty to possession with intent to distribute cocaine base in
violation of 21 U.S.C.S. § 841 and possession of a firearm by a convicted felon in violation of 18
U.S.C.S. § 922(g). After his guilty plea, he filed a 28 U.S.C.S. § 2255 motion seeking to vacate his plea
based upon a police officer's criminal misconduct. The United States District Court for the District of
Maryland denied the motion. Defendant appealed.Defendant's convictions for violating 21 U.S.C.S. §
841 and 18 U.S.C.S. § 922(g) were vacated because a police officer's affirmative misrepresentation,
which informed defendant's decision to plead guilty and tinged the entire proceeding, rendered the
defendant's plea involuntary and violated his due process rights.

A04CASES 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-1 Filed 03/13/19 Pane 1 of 2
Sypplenent =

Opinion

{711 F.3d 462} WYNN, Circuit Judge:

It is axiomatic that, "to be constitutionally valid, a plea of guilty must be knowingly and voluntarily
made." United States v. Brown, 117 F.3d 471, 473 (11th Cir. 1997). And “a guilty plea is not

knowingly and voluntarily made when the defendant has been misinformed" as to a crucial aspect of
his case. /d.

In this extraordinary case, the law enforcement officer responsible for the investigation that led to the
defendant's arrest and guilty plea himself later pled guilty to having defrauded the justice system in
connection with his duties as an officer. Regarding this case specifically, the officer admitted to
having lied in his sworn affidavit that underpinned the search warrant for the defendant's residence
and vehicle, where evidence forming the basis of the charge to which the defendant pled guilty was
found. We hold that the officer's affirmative misrepresentation, which informed the defendant's
decision to plead guilty and tinged the entire proceeding, rendered the defendant's plea involuntary
and violated his due process rights. Accordingly, we reverse the district court's decision holding
otherwise and remand for further proceedings.

A04CASES 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-1 Filed 03/13/19 Pane ? of 2
